Citation Nr: 1645504	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  14-10 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to service connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1966.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in September 2015 for further development.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim in September 2015 so that the RO could issue Veterans Claims Assistance Act of 2000 (VCAA) notice and so that the RO could obtain an addendum to the July 2012 VA examination report, regarding whether the Veteran's hearing loss was due to service, to include whether it was caused by, or aggravated by, his service connected tinnitus.

The Board notes that the RO did not issue the requisite VCAA notice.

Moreover, although the RO obtained an addendum opinion dated October 2015, the examiner only addressed whether the Veteran's hearing loss was caused by his service connected tinnitus.  The examiner failed to address whether the Veteran's hearing loss was aggravated by his service connected tinnitus.  

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

The Board finds that the July 2012 VA examiner has provided two inadequate opinions (July 2012 and October 2015).  Consequently, the Board finds that the RO should seek an addendum opinion from someone other than the July 2012 VA examiner.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the issue on appeal in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A, 38 C.F.R. § 3.159, Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and any other applicable legal precedent. 

 2.  Thereafter, forward the claims file to an appropriate clinician, other than the July 2012 VA examiner, if possible, for a supplemental opinion.  After reviewing the claims file, the examiner is asked to provide an opinion as to:

 i) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is caused by service, to include a March 1963 complaint of being unable to hear;

 ii) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is caused by, or aggravated by, his service-connected tinnitus.

 A full and complete rationale is required for any opinion expressed.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







